Dunn, J.
(dissenting in part):
By authority of the statute, and at the instance of him to whom a verdict is adverse, the verdict may be set aside and a new trial granted, where treat or gratuity was had by a juror, it. S., Chap. 87, Sec. 109.
“Treat” seemingly is used in the sense of entertainment, and “gratuity” in that of the receiving of something voluntarily given in return for favor or services.
After the arguments below, and the adjournment of that court for the day, the plaintiff’s attorney in starting for his automobile to motor home, met with one of the trial jurors, who lived neighbor to the attorney in one of the nearby towns, and who like the attorney and to the latter’s knowledge, was accustomed to stay in his own house at night, whither the juror journeyed in public conveyance, or traveled whenever chance to do so afforded, in the private carriage of another, by the unrecompensed courtesy of such other.
The invitation from the attorney was accepted. The two got into the automobile, as did a third person, but this person did not go quite so far as the others.
In twenty minutes the ride was over. The juror stepped out from the rear seat whereon he alone had ridden the entire way, without any discussion of or reference to the pending case, and without having expended for train fare, the thirty cents which in coming by that means he would have.
On the next day, the juror was back in his place, the judge charged the jury, and verdict favorable to the plaintiff was returned.
The above is the history of what happened till the verdict.
On learning that the juror had had the ride, the defendant moved the avoiding of the verdict for that reason, and the vital question which the sitting justice reserved for decision by this court is, whether the motion shall obtain?
The general aspect would be the.better, let it be remarked in emphasis, had the invitation neither been extended nor accepted. But, notwithstanding, there is no suggestion, nor could there be in record foundation, that the verdict is in conflict with law or evidence.
The presented situation is one of actuality and not of potentiality. And no reason is perceived by me, for exercising purely permissive power, on the posture of what might have been, when were the verdict the opposite of what it is, namely, if the defendant instead of the plaintiff had gained it, it would have been so insecurely posited as to be unable to withstand the directed force of usual-form motion to void.